F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS                  SEP 6 2001
                           FOR THE TENTH CIRCUIT
                                                               PATRICK FISHER
                                                                        Clerk

    ESTATE OF JOSEPH SCOTT
    GLADDEN, by and through its
    Personal Representative, Sharron
    Gladden; SHARRON GLADDEN,
    Individually; SHELLY WALLING;                      No. 00-6361
    AMANDA DIANE WALLING,                        (D.C. No. 00-CV-287-W)
    formerly Gladden, a minor; DEVIN                   (W.D. Okla.)
    RYAN GLADDEN, a minor, by and
    through their guardian,

               Plaintiffs-Appellants,

    v.

    UNITED STATES OF AMERICA;
    DEPARTMENT OF JUSTICE;
    FEDERAL BUREAU OF PRISONS;
    JOHN DOES 1-10,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and BRORBY , Senior
Circuit Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       In this action, plaintiffs seek compensation under the Federal Tort Claims

Act (FTCA), 28 U.S.C. § 1346(b), § 2401(b), §§ 2671-80, from the United States

for Joseph Scott Gladden’s death, which occurred while he was employed by the

Federal Bureau of Prisons. Plaintiffs contend that Mr. Gladden took his own life

as a result of improper training, supervision, and accommodation to his medical

concerns. The district court concluded that it was without subject matter

jurisdiction to hear plaintiffs’ claims, because they had failed to file an

administrative tort claim which fully complied with the FTCA. Accordingly, the

court granted the United States’ motion to dismiss.    1



       We review de novo the dismissal of an FTCA complaint for lack of

jurisdiction.   See Cizek v. United States   , 953 F.2d 1232, 1233 (10th Cir. 1992).

The sole issue on appeal is whether plaintiffs’ claim, which stated their damages

as “in excess of $100,000, ” Aplt. App. at 12, satisfied the notice requirements of


1
        Plaintiffs also alleged violations of Gladden’s constitutional rights. The
district court dismissed these claims, brought under      Bivens v. Six Unknown
Named Agents of the Fed. Bureau of Narcotics        , 403 U.S. 388 (1971), as barred by
the statute of limitations. Plaintiffs do not appeal this aspect of the district
court’s ruling.

                                             -2-
the FTCA. Plaintiffs recognize, as they must, that this precise issue was

addressed and resolved by this court in     Bradley v. United States ex rel. Veterans

Admin. , 951 F.2d 268, 271 (10th Cir. 1991). In       Bradley , we explained that “the

FTCA constitutes a waiver of the government’s sovereign immunity, [so that]

the notice requirements established by the FTCA must be strictly construed.

The requirements are jurisdictional and cannot be waived.”          Id. at 270

(citation omitted).

       The jurisdictional statute, 28 U.S.C. § 2675(a), “requires that claims for

damages against the government be presented to the appropriate federal agency by

filing ‘(1) a written statement sufficiently describing the injury to enable the

agency to begin its own investigation, and (2) a sum certain damages claim.’”

Id. (quoting Warren v. U.S. Dep’t of Interior Bureau of Land Mgmt.          , 724 F.2d

776, 780 (9th Cir. 1984)). “Failure to comply with the sum certain requirement

results in the case being treated ‘as if no administrative claim had ever been

filed.’” Id. at 271 (quoting Caidin v. United States , 564 F.2d 284, 287 (9th Cir.

1977)).

       A valuation without a ceiling does not “afford[] the agency sufficient

information to determine whether Plaintiff’s claim [is] realistic or settleable.”        Id.

Accordingly, this court “decline[s] to hold that Plaintiff’s valuation of his claim

as ‘in excess of $100,000.00’ [is] sufficient to satisfy the sum certain


                                             -3-
requirement.”   Id.; see also Kendall v. Watkins , 998 F.2d 848, 852 (10th Cir.

1993) (applying Bradley and holding that letters requesting “reinstatement, back

pay, front pay, damages for alleged blacklisting, and disciplinary action against

certain federal employees,” did not request a sum certain, and thus did not present

an adequate claim).

      Plaintiffs in the instant case urge us to revisit the issue and depart from the

Bradley holding. We are unwilling and unable to do so. The disposition of

Bradley binds this panel in the instant matter. Absent an intervening, contrary

decision of the Supreme Court, one circuit panel cannot overrule the decision of

another panel, without express authorization from the en banc court.    See, e.g.,

United States v. Morris , 247 F.3d 1080, 1085 (10th Cir. 2001). Because plaintiffs

did not file an administrative claim meeting the sum certain requirement,

dismissal for lack of jurisdiction was appropriate. The judgment of the district

court is AFFIRMED.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -4-